       Case 1:21-cr-00237-RDM Document 51 Filed 06/03/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA



     V.                                  Case No: 21-237 (RDM)



MATTHEW KLEIN

                   MOTION TO WITHDRAW AS COUNSEL

     Undersigned counsel respectfully represents as follows:

      1. Undersigned counsel was appointed pursuant to the Criminal
Justice Act.

     2. Retained counsel has entered his appearance on behalf of
defendant.

     3. The services of undersigned counsel are no longer needed.

     WHEREFORE, the foregoing considered, undersigned counsel prays

this Honorable Court for leave to withdraw his appearance as counsel.


                                         Respectfully submitted,


                                         _______/s/_______________
                                         Steven R. Kiersh #323329
                                         5335 Wisconsin Avenue, N.W.
                                         Suite 440
                                         Washington, D.C. 20015
                                         (202) 347-0200


                                     1
      Case 1:21-cr-00237-RDM Document 51 Filed 06/03/21 Page 2 of 2




                    CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and accurate copy of the foregoing
was served, via the Court’s electronic filing system, on this the
____3rd____day of June, 2021 upon all counsel of record.


                                 ______/s/____________________
                                 Steven R. Kiersh




                                    2
